                                    COUNTY OF SUFFOLK




                                           STEVE BELLONE
                                      SUFFOLK COUNTY EXECUTIVE

DENNIS M. BROWN                                                           DEPARTMENT OF LAW
COUNTY ATTORNEY




September 10, 2019


Hon. Sandra J. Feuerstein
United States District Court
Eastern District of New York
Long Island Courthouse
100 Federal Plaza
Central Islip, NY 11722


Re:   Peter Buccino v. County of Suffolk, et. al.
Docket No. 17-cv-3474(SJF)(SIL)

Dear Judge Feuerstein:

As your records will reflect, we are the attorneys representing the defendant(s) County of
Suffolk, P.O. Jeffrey Mott, and P.O. James Houser.

We wish to respectfully inform the Court that the parties have reached a settlement in the above
entitled action in the amount of $5,000.




Very truly yours,

Dennis M. Brown
Suffolk County Attorney


_/s/ Stephanie N. Hill
By: Stephanie N. Hill
Assistant County Attorney




LOCATION                             MAILING ADDRESS
H. LEE DENNISON BLDG.                 P.O. BOX 6100                                      (631) 853-4049
100 VETERANS MEMORIAL HIGHWAY   ♦   HAUPPAUGE, NY 11788-0099      ♦           TELECOPIER (631) 853-5169
